             Case 1:20-cv-01701-NONE-JLT Document 8 Filed 02/17/21 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA
10

11    GEORGE AVALOS, an individual,                   Case No. 1:20-cv-01701 NONE JLT
12                   Plaintiff,                       ORDER AFTER NOTICE OF SETTLEMENT
                                                      (Doc. 7)
13            v.
14    CENTER PROPERTIES (VALLEY
      VILLAGE), L.P.,
15
                     Defendants.
16

17           The parties report they have settled the matter and indicate they will seek dismissal of the
18   action soon. (Doc. 7 at 2) Thus, the Court ORDERS:
19           1.     The stipulation to dismiss the action SHALL be filed no later than March 26,
20   2020;
21           2.     All pending dates, conferences and hearings are VACATED.
22   The parties are advised that failure to comply with this order may result in the Court

23   imposing sanctions, including the dismissal of the action.

24

25   IT IS SO ORDERED.

26      Dated:     February 16, 2021                           /s/ Jennifer L. Thurston
                                                        UNITED STATES MAGISTRATE JUDGE
27
28
